210 F.2d 262
NATIONAL LABOR RELATIONS BOARD,v.DIAMOND HOSIERY CORP.
No. 6705.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 7, 1954.Decided Jan. 27, 1954.

Louis Schwartz, Atty., National Labor Relations Board, Washington, D.C.  (George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, and John C. Rohrbaugh, Atty., National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
Albert Adams, New York City (George A. Ferris and Ferris & Adams, New York City, on the brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board which directed the Diamond Hosiery Corporation of High Point, N.C., to cease and desist from certain unfair labor practices and to reinstate with back pay one Steelman whom it found to have been discriminatorily discharged because of union activities.  The facts are fully set forth in the decision and order of the board and the intermediate report of the trial examiner and need not be repeated here.  We have given careful consideration to the briefs and arguments of counsel, but we cannot say that the findings and order of the board are not supported by substantial evidence on the record considered as a whole.  The board's order will accordingly be enforced.


2
Order enforced.